DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 07/11/2019 for application number 16/508,483.
2.    	Claims 1 -20 are presented for examination. Claims 1, 12, and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 07/11/2019 and 03/04/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-4, 11-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US Pub. 2017/0249785) hereinafter Hooper in view of Dang Chunyan (CN104111864A, submitted in IDS dated 07/19/2019) hereinafter Chunyan and further in view of Wu Jianhuang (CN104580973A, submitted in IDS dated 07/19/2019) hereinafter Jianhuang.

Regarding claim 1, Hooper teaches, a method of processing data in a virtual reality (VR) application, performed by a computing device comprising at least one processor, comprising: 
restoring, by the at least one of the at least one processor, the VR application to an initial running state in response to receiving a playback start instruction (Hooper; “When initializing a virtual reality replay environment, VR session replay thread 602 and rendering thread 604 may instantiate a plurality of recreated virtual reality objects within an empty three dimensional virtual reality space”; paragraph 81); 
obtaining, by the at least one of the at least one processor, manipulation data that are transmitted to a pre-captured and stored, and being used to control running of the VR application (Hooper; during a replay session, the virtual reality objects of the virtual reality replay session will continue to interact as they did during the captured virtual reality session, independently of external input data; paragraph 84, further, virtual reality session capture and replay that may be in 
transferring, by the at least one of the at least one processor, the imported manipulation data to the VR application and performing playback processing based on the transferred manipulation data (Hooper; client virtual reality device capture a virtual reality session and generate a VR replay stream and provide (transfer) to capture and replay server to process VR replay stream and later time client VR device obtain a request for VR session available to replay (server transferring the VR session data to client device); paragraphs 134-135).
Hooper does not teach expressly,
obtaining data with runtime library from pre-capture and stored
importing, by the at least one of the at least one processor, the manipulation data into the runtime library
However, Chunyan teaches,
obtaining data with runtime library from pre-capture and stored (Chunyan; recording information conversion module 42 reads the preset compiled dynamic library, and calls the preset compiled dynamic library  (dynamic library equivalent to runtime library) to convert and edit the operation information of the device layer read by the recording information reading module 41. Specifically, first, the clearing unit 421 of the recording information conversion module 42 searches for the cache directory corresponding to the application operation; page 10, further, playback information reading used to read the recorded information using playback information conversion module to call a preset compiled dynamic library 
importing, by the at least one of the at least one processor, the manipulation data into the runtime library (Chunyan; playback information reading used to read the recorded information using playback information conversion module to call a preset compiled dynamic library to convert the recorded operation information and execute at device layer (dynamic library equivalent to runtime library) page 4).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chunyan’s technique of acquiring recorded data to playback with dynamic library to execute at device modified virtual reality session data stream based on the captured virtual reality session of Hooper. The motivation for doing so would have been to improve the efficiency of the recording operation and also improves the stability of the recording operation.
Hooper and Chunyan do not teach expressly,
the data having a time sequence,
importing, data based on the time sequence
However, Jianhuang teaches,
the manipulation data having a time sequence  (Jianhuang; The time sequence of each response event is stored, and the integer identifier corresponding to the response event is stored to generate a recorded segment. During the playback process, the stored integer identifier is read according to the stored timing, and the response is re-responsive, and the new scene state corresponding to each 
importing, data based on the time sequence (Jianhuang; During the actual playback process, at the first triggering time t1 of the playback timer, an integer identifier is read from the recorded segment stored in the standard library container in the order in which the integer identifiers in the recording step 2 are stored in the standard library container (based on the recorded time, identifier read the recorded segment for playback); page 12)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jianhuang’s technique of obtain recoded segment for playback based on time modified virtual reality session data stream based on the captured virtual reality session, and acquiring recorded data to playback with dynamic library to execute at device of Hooper and Chunyan. The motivation for doing so would have been to efficiently obtain the recoded session to improve accuracy with time.

Regarding claim 2, Hooper, Chunyan and Jianhuang teaches all of the claim 1. Chunyan further teaches,
registering, by at least one of the at least one processor, a callback function with the runtime library (Chunyan; for recording and playback (function), save the code in the “jni” directory and set the function called by the java layer in the jni directory to ensure that it can be easily read during recording and playback the preset compiled dynamic library (dynamic library equivalent to runtime library and 
Further, Hooper teaches,
invoking, by at least one of the at least one processor, the callback function in response to receiving the manipulation data, to capture and store the manipulation data (Hooper; Upon termination of the VR capture session, VR session capture thread 506 may assemble a virtual reality bitstream corresponding to the captured graphics engine function calls and captured VR object state changes, and store the assembled virtual reality bitstream; paragraph 78).

Regarding claim 3, Hooper, Chunyan and Jianhuang teaches all of the claim 1. Jianhuang further teaches,
in response to determining that a playback manner being a first playback manner, shortening, by at least one of the at least one processor, a record time interval between 45manipulation data, neighboring based on the time sequence, based on an acceleration import multiple corresponding to the first playback manner (Jianhuang; playback timing interval is less than during recording timing interval the recorded segment playback at faster speed than recording step (when playback is faster, recorded frames are acquiring faster with time); page 5, further, the time sequence of each response event is stored, and the integer identifier corresponding to the response event is stored to generate a recorded segment. During the playback process, the stored integer identifier is read 
Importing data sequentially based on the time sequence and shorten record time interval (Jianhuang; During the actual playback process, at the first triggering time t1 of the playback timer, an integer identifier is read from the recorded segment stored in the standard library container in the order in which the integer identifiers in the recording step 2 are stored in the standard library container (based on the recorded time, identifier read the recorded segment for playback); page 12, further, playback timing interval is less than recording time the speed of playback is faster (recording time is less or shorten); page 5)
Further, Chunyan teaches,
importing, by at least one of the at least one processor, the manipulation data sequentially into the runtime library (Chunyan; playback information reading used to read the recorded information using playback information conversion module to call a preset compiled dynamic library to convert the recorded operation information and execute at device layer (dynamic library equivalent to runtime library) page 4)

Regarding claim 4
in response to determining that a playback manner being a second playback manner, obtaining, by at least one of the at least one processor, a time node corresponding to the manipulation data (Jianhuang; at next playback triggering t2, the scene state generated by the playback triggering time t1 is updated to the current scene state of the playback triggering time t2, and the process returns to step 305 described above, according to the recording integer 2 Identifies the order in which they are stored in the standard library container, reading the next integer ID from the recorded clip stored in the standard library container; page 13),
importing data based on the obtained time node (Jianhuang; During the actual playback process, at the first triggering time t1 of the playback timer, an integer identifier is read from the recorded segment stored in the standard library container in the order in which the integer identifiers in the recording step 2 are stored in the standard library container (time node as recorded time and based on the recorded time, identifier read the recorded segment for playback); page 12)
Further, Chunyan teaches,
importing, by at least one of the at least one processor, the manipulation data sequentially into the runtime library (Chunyan; playback information reading used to read the recorded information using playback information conversion module to call a preset compiled dynamic library to convert the recorded operation information and execute at device layer (dynamic library equivalent to runtime library) page 4).  

Regarding claim 11, Hooper, Chunyan and Jianhuang teaches all of the claim 1. Hooper further teaches,
in response to receiving a playback stop instruction, stopping, by at least one of the at least one processor, importing the manipulation data into the runtime library, to end the playback processing (Hooper; process may continue until the end of the VR replay session, at which time VR replay session thread 1102 may terminate 1150 the VR replay session; paragraph 145); 
receiving, by at least one of the at least one processor instant manipulation data, and transferring the instant manipulation data to the VR application (Hooper; during a replay session, the virtual reality objects of the virtual reality replay session will continue to interact as they did during the captured virtual reality session, independently of external input data; paragraph 84); and 
generating, by at least one of the at least one processor, a VR picture by using the VR application based on the instant manipulation data, and displaying the VR picture (Hooper; VR update thread determine a initial perspective for VR scene and rendering graphics API rendering the projection as one or more two dimensional images corresponding to the first frame of the virtual reality session (updated virtual reality scene display); paragraph 70).  
Further, Chunyan teaches,
importing the manipulation data into the runtime library, to end the playback processing (Chunyan; playback operation perform as the preset compiled dynamic library is packaged by NDK, and the preset compiled dynamic library is 
receiving data by runtime library (Chunyan; recording information conversion module 42 reads the preset compiled dynamic library, and calls the preset compiled dynamic library  (dynamic library equivalent to runtime library) to convert and edit the operation information of the device layer read by the recording information reading module 41. Specifically, first, the clearing unit 421 of the recording information conversion module 42 searches for the cache directory corresponding to the application operation; page 10)
	
Claim 12 is device claim that corresponding to the method of claim 1 above. Therefore they are rejected for the same reason as claim 1 above. In addition Hooper teaches, at least one memory (Hooper; fig. 2; memory 204; paragraph 39) operable to store program code; and at least one processor (Hooper; fig. 2; Central processing unit 202; paragraph 39) operable to read the program code and operate as instructed by the program code, the program code comprising:

Claims 13-15: they are a device claims that corresponding to the method of claims 2-4 above. Therefore they are rejected for the same reason as claims 2-4 above.

Claim 19 is a device claims that corresponding to the method of claim 11 above. Therefore they are rejected for the same reason as claim 11 above.

Claim 20 is a non-transitory storage medium claims that corresponding to the method of claim 1 above. Therefore they are rejected for the same reason as claim 1 above.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US Pub. 2017/0249785) hereinafter Hooper in view of Dang Chunyan (CN104111864A, submitted in IDS dated 07/19/2019) hereinafter Chunyan and further in view of Wu Jianhuang (CN104580973A, submitted in IDS dated 07/19/2019) hereinafter Jianhuang as applied to claims 3 and 4 above, and further in view of Zhu et al. (US Pub 2017/0209786) hereinafter Zhu.

Regarding claim 5, Hooper, Chunyan and Jianhuang teaches all of the claim 3. Hooper, Chunyan and Jianhuang do not teach expressly,
determining, by at least one of the at least one processor, that the playback manner is the first playback manner based on a one-to-one mapping relationship between virtual three- dimensional coordinates in the VR application and physical three-dimensional coordinates in physical space 
However, Zhu teaches,
determining, by at least one of the at least one processor, that the playback manner is the first playback manner based on a one-to-one mapping relationship between virtual three- dimensional coordinates in the VR application and physical three-dimensional coordinates in physical space (Zhu;  define correlation between the virtual space and the aforementioned three-dimensional coordinate 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhu’s technique of defining relation between real-world space coordinate and virtual space coordinate modified virtual reality session data stream based on the captured virtual reality session, and acquiring recorded data to playback with dynamic library to execute at device, and obtain recoded segment for playback based on time of Hooper, Chunyan and Jianhuang. The motivation for doing so would have been to enable improved interactive functionality with respect to the interactive application to accurately view image.

Regarding claim 6, Hooper, Chunyan, Jianhuang and Zhu teaches all of the claim 4. Hooper further teaches,
determining, by at least one of the at least one processor, that the playback manner is the second playback manner in response to virtual three-dimensional coordinates in the VR application and physical three-dimensional coordinates in .


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US Pub. 2017/0249785) hereinafter Hooper in view of Yang Chunyan (CN104111864A, submitted in IDS dated 07/19/2019) hereinafter Chunyan and further in view of Wang Jianhuang (CN104580973A, submitted in IDS dated 07/19/2019) hereinafter Jianhuang as applied to claims 1 and 12 above, and further in view of Mandella et al. (US Pub 2016/0267720) hereinafter Mandella.

Regarding claim 7, Hooper, Chunyan and Jianhuang teaches all of the claim 1. Hooper, Chunyan and Jianhuang do not teach expressly,
obtaining, by at least one of the at least one processor, a playback picture that is generated by the VR application based on the manipulation data; 
performing, by at least one of the at least one processor, blur processing on the playback picture; and 
displaying, by at least one of the at least one processor, the playback picture on which the blur processing is performed.  
However, Mandella teaches,
obtaining, by at least one of the at least one processor, a playback picture that is generated by the VR application based on the manipulation data (Mandella; when the image being projected or recorded changes during a single exposure, either due to rapid movement of objects and/or extended length of the exposure (user manipulate VR device to generate projected image and display on the virtual reality device display); paragraph 233); 
performing, by at least one of the at least one processor, blur processing on the playback picture (Mandella; the manipulation may involve blurring the virtual object(s) in the scene so they appear to match the amount of motion blur of other real objects in the scene; paragraph 233); and 
displaying, by at least one of the at least one processor, the playback picture on which the blur processing is performed (Mandella; the virtual object(s) may be blurred so as to create a perception of the movement of the objects; paragraph 233).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Mandella’s technique of generating a blur image in virtual reality to modify generating modified virtual reality session data stream based on the captured virtual reality session, and acquiring recorded data to playback with dynamic library to execute at device, and obtain recoded segment for playback based on time of Hooper, Chunyan and Jianhuang. The motivation for doing so would have been to the 

Claim 16 is a device claim that corresponding to the method of claim 7 above. Therefore they are rejected for the same reason as claim 7 above.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US Pub. 2017/0249785) hereinafter Hooper in view of Dang Chunyan (CN104111864A, submitted in IDS dated 07/19/2019) hereinafter Chunyan and further in view of Wu Jianhuang (CN104580973A, submitted in IDS dated 07/19/2019) hereinafter Jianhuang and further in view of Mandella et al. (US Pub 2016/0267720) hereinafter Mandella as applied to claims 7 and 16 above, and further in view of Leppanen et al (US Pub 2019/0051055) hereinafter Lappanen, and further in view of Yim (US Pub 2013/0329060).

Regarding claim 8, Hooper, Chunyan and Jianhuang and Mandella teaches all of the claim 7. Hooper, Chunyan and Jianhuang and Mandella do not teach expressly,
generating, by at least one of the at least one processor, a picture of a third-party view of angle corresponding to the playback picture;
displaying, by at least one of the at least one processor, the picture of the third-party view of angle, to superimpose the picture of the third-party view of angle onto the playback picture on which the blur processing is performed.  
However, Leppanen teaches,
generating, by at least one of the at least one processor, a picture of a third-party view of angle corresponding to the playback picture (Lappanen; as shown in figure 3 wherein a first user provided virtual reality view  of the virtual space 200 and second user having a augmented reality headset and able to allows to see the first user and graphic 300 and virtual reality space currently experienced by the first user 201. The graphic 300 comprises an image, still or moving, of at least part of the virtual reality space (second user with AR headset viewing as third-party view of the VR space with user); paragraphs 63-64).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Leppanen’s technique of AR headset user view graphics of virtual space to modified virtual reality session data stream based on the captured virtual reality session, and acquiring recorded data to playback with dynamic library to execute at device, and obtain recoded segment for playback based on time, and generating a blur image in virtual reality to modify generating of Hooper, Chunyan, Jianhuang and Mandella. The motivation for doing so would have been to the alteration or modification to efficiently obtain an edited image with a composition effect.

Hooper, Chunyan and Jianhuang and Mandella and Lappanen do not teach expressly,
displaying, by at least one of the at least one processor, the picture of the third-party view of angle, to superimpose the picture of the third-party view of angle onto the playback picture on which the blur processing is performed
However, Yim teches,
displaying, by at least one of the at least one processor, the picture of the third-party view of angle, to superimpose the picture of the third-party view of angle onto the playback picture on which the blur processing is performed (Yim; after receiving the returned overlay image, the download device superimposing the overlay image on other images to perform editing to obtain an edited image with a composition effect; paragraph 12, further, if the overlay image is directly superimposed onto the field of view of camera, or the overlay image is directly superimposed on the other images to obtain an image with a composition effect, the image is sometimes unnatural (unnatural equating as blur); paragraph 114).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Yim’s technique of generating a edited image to obtain unnatural image to modified virtual reality session data stream based on the captured virtual reality session, and acquiring recorded data to playback with dynamic library to execute at device, and obtain recoded segment for playback based on time, and generating a blur image in virtual reality to modify generating, and AR headset user view graphics of virtual space of Hooper, Chunyan, Jianhuang, Mandella and Leppanen. The motivation for doing so would have been to the alteration or modification to efficiently obtain an edited image with a composition effect.

Claim 17 is a device claim that corresponding to the method of claim 8 above. Therefore they are rejected for the same reason as claim 8 above.

Allowable Subject Matter
Claims 9, 10 and 18 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter in Claims 6 and 8.
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 6 and 8 when taken in the context of the claim as a whole.  Specifically, the combination wherein the generating comprises: obtaining, by at least one of the at least one processor a picture drawing parameter value transferred by the VR application to a drawing function in the VR application; changing, by at least one of the at least one processor, the picture drawing parameter value based on a drawing parameter value conversion relationship of a first-party view of angle and the third-party view of angle; and invoking, by at least one of the at least one processor, the drawing function, to draw the picture of the third-party view of angle based on the changed picture drawing parameter value; wherein the obtaining the picture drawing parameter value comprises: obtaining, by at least one of the at least one processor, the picture drawing parameter value transferred by the VR application to the drawing function by using a hook function injected into the drawing function, and  

At best the prior arts of record, specifically, Hooper et al. (US 2017/0249785) teaches, rendering recorded and replay virtual reality thread (see [paragraphs 81, 35 and 134-135]); Chunyan (CN104111864A) teaches, the dynamic library to render information (see [page 4]); Jianhuang (CN104580973A) teaches, store events with time sequence and identifier (see [page 48-9 and 12]); Mandella et al. (US 2016/0267720) teaches, rendering a blur image (see [paragraph 233]); Leppanen et al (US Pub 2019/0051055) teaches, augmented reality to view virtual reality space (see [paragraph233]); Yim et al. (US 2013/0329060) teaches, rendering superimposing an overlay image and edit image (see [paragraphs 12 and 114]); None of the references expressly teach wherein the generating comprises: obtaining, by at least one of the at least one processor a picture drawing parameter value transferred by the VR application to a drawing function in the VR application; changing, by at least one of the at least one processor, the picture drawing parameter value based on a drawing parameter value conversion relationship of a first-party view of angle and the third-party view of angle; and invoking, by at least one of the at least one processor, the drawing function, to draw the picture of the third-party view of angle based on the changed picture drawing parameter value; wherein the obtaining the picture drawing parameter value comprises: obtaining, by at least one of the at least one processor, the picture drawing parameter value transferred by the VR application to the drawing function by using a hook function injected into the drawing 
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of dependent claims 9, 10 and 18 as a whole
Thus, claims 9, 10 and 18 are objected to as being dependent on a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Jeffries (US 2017/0180780 A1) teaches video stack with timeline and geo-location  ([0122]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143